Title: [Diary entry: 17 September 1781]
From: Washington, George
To: 

17th. In company with the Count de Rochambeau—the Chevr. Chastellux—Genls. Knox & Duportail, I set out for the Interview with the Admiral & arrived on board the Ville de Paris (off Cape Henry) the next day by Noon and having settled most points with him to my satisfaction except not obtaining an assurance of sending Ships above York and one that he could not continue his fleet on this Station longer than the first of November I embarked on board the Queen Charlotte (the Vessell I went down

in) but by hard blowing; & contrary Winds, did not reach Williamsburg again till the 22d.